Citation Nr: 1126659	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  07-17 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1. Entitlement to service connection for residuals of a head injury, including headaches, seizures, blackouts and blurred vision.

2. Entitlement to service connection for depression, including as secondary to residuals of a head injury. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from July 1985 to July 1987.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from        a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

In October 2008, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge (VLJ) at the Board's Central Office. A transcript of this proceeding is of record. In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover,          the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearings. By contrast,            the hearing focused on the elements necessary to substantiate the claims and              the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in           38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims before it       based on the current record.

Previously, in April 2009, the Board granted a petition to reopen service connection for residuals of a head injury, and then remanded both the underlying claim on the merits and the claim for service connection for depression for additional evidentiary development. 
Considering the matter again in August 2010, the Board denied service connection for head injury residuals, consisting of headaches, seizures, blackouts and blurred vision, and denied service connection for depression. In the one favorable disposition from this decision, service connection for a scar on the left temple as a head injury residual, was granted.

The Veteran appealed the August 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court), to the extent the determination therein was unfavorable. In a May 2011 Order, the Court granted a Joint Motion by the Veteran and the Secretary of VA (the parties), vacating the Board's decision and remanding the matter back to the Board.

During the October 2008 Board hearing, the Veteran raised the additional issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). This newly raised issue has not been adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over         the claim, and it is referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.









REMAND

In this case, the Veteran seeks service connection for residuals of a head injury, to include headaches, seizures, blackouts, and blurred vision, and depression, including as secondary to residuals of a head injury.  

The Veteran's service records indicate that the Veteran was found to be normal upon service entry in an August 1984 enlistment examination.  In September 1986, the Veteran appeared before a Medical Board.  He was noted to have been seen in the Neurology Clinic in September 1986 for episodes of loss of consciousness.  The Veteran reported that, prior to service, he would experience episodes of usually right-sided headaches of throbbing quality which may have been associated with a feeling of lightheadedness.  The Veteran also reported that since age 14 he would experience episodes of loss of consciousness sometimes with, and sometimes without, headaches, and usually preceded by a feeling of dizziness.  He indicated that these episodes continued in service.  The report noted that the Veteran was involved in an altercation with another serviceman in June 1986.  He was noted to have been in an argument and allegedly swung at the other man.  After examination, the Veteran was diagnosed with episodes of loss of consciousness, probable syncopal. The opinion of the Medical Board was that the physical disability was not incurred in or aggravated by a period of active military duty.

In February 1987, the Veteran was again evaluated by Medical Board.  The Veteran was noted to have been evaluated in February 1987 in the Neurology Clinic for episodes of loss of consciousness and headaches.  The Veteran was noted to have experienced headaches of throbbing quality, usually right-sided, but sometimes bitemporally, prior to service.  The Veteran reported that, at age 14, he would experience loss of consciousness, sometimes with and sometimes without headaches, and preceded by dizziness.  Much of the narration of the September 1986 Medical Board report was also repeated in this February 1987 report.  The Veteran was indicated to have desired a second neurologic opinion and was seen for his complaints in December 1986.  At this examination, he was then given an impression of vascular headaches with some psychogenic element.  An August 1986 EEG was indicated to have been normal.  A sleep deprived EEG was noted to be borderline due to a bifrontal spike in slow wave episode, which was not correlated with EEG or eye movement activity.  The Veteran was offered medication for what was felt to be a probable vascular headache pattern, possibly basilar migraine.  A February 1987 CT scan of the head was normal.  After examination, the Veteran was diagnosed with combined headache syndrome, with probable basilar migraine.  The Veteran was felt to be unfit for military service for a condition which existed prior to entry, and which was not service aggravated.  The report found that the Veteran's physical disability was neither incurred in, nor aggravated by, a period of active military service.  A Notification to Member of Recommended Findings dated in April 1987 indicated that the Veteran's diagnosis was combined headache syndrome, with probable basilar migraine, not aggravated, not ratable.  Another similar recommended finding document dated in May 1987 was that the disability was aggravated in the line of duty and evaluated under VA codes as 10 percent disabling.  However, that document was not signed by the anyone other than the Veteran.  

The Veteran's DD 214 indicates that he was still awaiting the final disposition of the Physical Evaluation Board.  A letter dated in June 1987 indicates that the Navy Physical Review Counsel concluded that the Veteran was physically unfit to perform duties, and a 10 percent disability rating was assigned.  It was stated that he would be separated with severance pay but without further disability benefit.  That document does not contain any specific finding regarding incurrence or aggravation.  A letter dated in July 1987 from the Commanding General, Marine Corps base, Camp Lejeune, contains essentially the same information as the June 1987 letter.  

After service, the Veteran was examined in November 1987.  The Veteran reported a history of headaches starting in February 1986.  He reported that he was in a confrontation with a fellow marine and sustained a head injury, specifically a left temporal frontal laceration requiring sutures.  After he was treated, the Veteran reported subsequent dizziness and lightheadedness.  The Veteran reported 8-9 incidents of LOC and reported that he lost consciousness in August 1987 while driving, causing a motor vehicle accident.  EEG and CT scans were reported to have been normal.  Headaches were noted to be localized to site of the injury.  He was found to have a well-healed semilunar scar of left temple region of approximately 4 cm.  The Veteran was diagnosed with post-traumatic headaches and probable seizure disorder.  

In May 1992, the Veteran was examined by VA.  He was noted to suffer from headaches of vague description.  The physician noted that the Veteran's service records noted that he had headaches prior to service.  The Veteran's headaches were not found to have the characteristics of a real migraine.  The Veteran was noted to have had a mild head injury in the Marine Corps in 1986 which left him with a barely visible scar in the left temporal area.  The physician stated that apparently someone hit the Veteran with a pipe.  The Veteran was also noted to have been boxing at one time and was knocked out.  The workup in the Marine Corps was noted to have been entirely normal, with a normal EEG and CT scan. The Veteran was noted to have attacks of syncope, but no history of real seizures.  After examination, the Veteran was diagnosed with tension headaches and vasovagal syncope, cause unknown.  The physician noted that the Marine Corps physicians felt that there was a strong psychological overlay in the whole clinical picture.  This physician stated that he was in full agreement with the physicians in the Marine Corps.  A follow up EEG indicated a nonspecific abnormality, and a radiology report was found to be within normal limits.

The Veteran has also been seen for current complaints of headaches and blurred vision.  Neurology examinations dated in August 2004 and December 2006 noted the Veteran's complaints, including reported traumatic brain injury in 1987 and reported chronic left-sided headaches and blurred vision since that time.  The Veteran was diagnosed with cluster headaches, possibly post-traumatic. A CT scan dated in April 2004 found no sign of intracranial hemorrhage or transcortal infarction.  An April 2007 MRI of the brain was normal.

The Veteran was also afforded a VA examination dated in December 2009.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination. The Veteran was noted to have history of headaches that occur approximately every three to five days and lasted several hours in duration.  These were noted to be characteristically left-sided, left temporal area, associated with blurred vision and followed by dizziness.  The Veteran was indicated to take medication for his condition, which he reported really did not help.  The examiner noted that the Veteran, in service, reported headaches since age 14 with episodes of dizziness and loss of consciousness.  The examiner also noted that the Veteran was recanting these episodes, as they occurred while boxing.  The examiner indicated that there was an in-service assault, where the Veteran was hit in the left side of his head.  The Veteran was diagnosed with vertebrobasilar migraine headaches.  The examiner then stated that "[b]ased on the previous statements in the chart, it is less likely than not this occurred in the service, and was likely pre-existed prior to him entering in the service.  There was no evidence to suggest aggravation of this condition while in the service."

The Board finds that further case development is in order, implementing the points raised within the Court's Joint Motion. 

First, briefly noted is the pertinent criteria for service connection, including where involving a disability having pre-existed military service. Under VA law, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010). 

The elements of a valid claim for service connection are as follows: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection is available for a preexisting condition provided it was aggravated during service beyond its natural progression. 38 U.S.C.A. § 1153  (West 2002 & Supp. 2010); 38 C.F.R. § 3.306 (2010). A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service. In order to rebut the presumption of aggravation, there must be clear and unmistakable evidence that the increase in severity was due to the natural progress of the disability. 38 U.S.C.A. § 1153;           38 C.F.R. § 3.306(a). 

Under VA law, every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137.

Moreover, VA's Office of General Counsel has issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003). The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.

Turning to the prior August 2010 Board decision that was the subject of                    the Veteran's appeal to the Court, the Board had denied service connection for residuals of a head injury on the basis that the primary claimed manifestation of that injury, migraine headaches, was shown to have pre-existed military service, and not undergone permanent aggravation therein. The Board's analysis initially was that there was clear and unmistakable evidence that headaches pre-existed service, thereby rebutting the presumption of soundness. The Board based this determination upon service treatment records (STRs) in which the Veteran had given a history of chronic headaches before entering service; upon a service medical board concluding that headaches existed prior to service; and upon a           December 2009 VA examination and opinion that headaches likely pre-existed entry into the service. Next, the Board found that there was clear and unmistakable evidence that headaches did not undergo in-service aggravation, again relying heavily upon the conclusions of the December 2009 VA examiner.

For reference purposes, the following is the opinion set forth by the December 2009 VA examiner:

	Based upon the previous statements in the chart, it is less likely than not 
	[migraine headaches] occurred in the service, and [instead] likely        	pre-existed prior to him entering in the service. There was no evidence
	to suggest aggravation of this condition while in the service. This is purely
	based upon the statements that are in the medical records that he had
	similar symptoms at the age of 14. 

The parties' Joint Motion essentially holds that the Board did not provide adequate reasons or bases in support of its finding that clear and unmistakable evidence established that the Veteran's headaches were not aggravated by service.                  The Joint Motion observed in this regard that the clear and unmistakable evidence standard is an "onerous one," requiring that the "no-aggravation result be undebatable" (citing Stover v. Mansfield, 21 Vet. App. 485, 492 (2007). According to the Joint Motion, the Board's conclusions were not properly factually supported. 

On the conclusion that the Veteran's headaches pre-existed service, the JMR stated that the Board had noted the Veteran's in-service statement that he had experienced headaches and associated symptoms since age 14, when indeed this was the only apparent evidence of pre-existing disability. Further, the JMR noted that there was countervailing relevant lay testimony from the Veteran's ex-wife that the Veteran had no health problems prior to an in-service head injury, which the Joint Motion maintained should have been duly considered by the Board. 

The JMR indicates that the Veteran has explained that his in-service statement that he had symptoms since age 14 was in reference to symptoms experienced after boxing.

Regarding the subsequent conclusion that there was clear and unmistakable evidence of no aggravation in service, the Joint Motion observed that the Board should have more carefully weighed the fact that one (out of several) of the medical board records from during service which reportedly had found that a headache disability was aggravated in service. The Board notes that the JMR is apparently referring to a May 1987 document titled "Notification To Member of Recommended Findings' which is not actually signed by any member of the service medical board.  The JMR also stated that the Veteran's service personnel records reflected that he was separated with physical disability severance pay, and this should have been more fully considered.  The Board notes that the JMR is apparently referring to service documents dated in June and July 15, 1987.

Consequently, in light of the concerns raised in the Joint Motion, and to ensure thoroughness and detail in the medical evidence underlying the Board's future decisionmaking in this case, a new VA Compensation and Pension examination          is deemed in order. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010);         38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Meanwhile, on the remaining claim for service connection for depression,             the Joint Motion identifies medical evidence within the record consisting of two positive clinical screens for depression manifested on VA outpatient treatment, indicating the possibility of existence of the disability claimed. This contrasts with the determination of the Board in its August 2010 decision that there was no diagnosable psychiatric disability. The Joint Motion directs the Board to consider whether the identified evidence (the positive screens for depression) satisfies the requirements for obtaining a VA examination on this claim. 

Presently, the Board reserves addressing the question of whether a VA psychiatric examination is warranted until further evidence is obtained. Even if the Veteran currently meets the criteria for a diagnosis of depression, there is no competent evidence yet supporting a direct link between this condition and military service. Whereas secondary service connection offers a better possibility for recovery, i.e., service connection for depression as secondary to residuals of a head injury, it is       as yet unknown whether service connection will be granted for this claimed disability. So, it is premature to order an exam at this time, in response to the concerns raised by the Joint Motion. 

The foregoing notwithstanding, the issue of service connection for depression is inextricably intertwined with that of service connection for residuals of a head injury, particular insofar as secondary service connection applies. The disposition of the service connection claim for depression must therefore be deferred pending resolving the preliminary matter involving claimed head injury residuals. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). See also Parker v. Brown, 7 Vet. App. 116 (1994).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is requested.)

1. The RO/AMC should schedule the Veteran for a VA neurological examination pertaining to claimed residuals of a head injury. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination, particularly the service medical records. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should directly address the following medical inquiries:

a) The VA examiner should initially determine whether the Veteran has a headache disorder and state the precise applicable diagnosis. The examiner should then provide an opinion addressing:
		
Whether the Veteran's headache disorder (which has been found by the Board to have clearly and unmistakably existed prior to service) underwent in-service aggravation during military service (i.e., defined as a permanent worsening in severity, not due to the natural disease process). In providing the requested assessment, the VA examiner should expressly note his or her consideration of the conclusion of the November 2009 VA medical examination and opinion addressing the subject of etiology.  

b) The VA examiner should determine whether the Veteran has the conditions of seizures, blackouts and/or blurred vision, and if so, then state the precise applicable diagnosis. The examiner should then indicate whether those diagnosed disorders at least as likely as not are directly related to the Veteran's service, including based upon an alleged head injury therein.

In addressing the inquiries set forth above, it is imperative that a clear and complete rationale be stated for all conclusions reached.          

2. Provided only that the claimed disability of head injury residuals is adjudicated service-connected (insofar are headaches, seizure, or any other associated claimed condition), then schedule the Veteran for a VA examination for his claimed depressive disorder.                The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.           All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should initially confirm that the Veteran has the condition of depression. The examiner should then opine whether it is at least as likely as not (50 percent or greater probability), that depression is etiologically related to head injury residuals. The opinion should consider both initial causation of depression by head injury residuals, and possibility that the Veteran's depression has been chronically aggravated by the same. For purposes of this analysis, chronic aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.

3. The RO/AMC should then review the claims file.             If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claims for service connection for residuals of a head injury, and depression, in light of all additional evidence received. If any benefit sought on appeal is not granted,                   the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to         the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.         §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


